Exhibit 10.1

STOCKHOLDER SUPPORT AGREEMENT

STOCKHOLDER SUPPORT AGREEMENT, dated as of November 20, 2020 (this “Agreement”),
by and among GigCapital2, Inc., a Delaware corporation (“GigCapital2”), and
certain of the stockholders of UpHealth Holdings, Inc., a Delaware corporation
(the “Company”), whose names appear on the signature pages of this Agreement
(each, a “Stockholder” and, collectively, the “Stockholders”).

WHEREAS, GigCapital2, UpHealth Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of GigCapital2 (“Merger Sub”), and the Company propose
to enter into, concurrently herewith, a Business Combination Agreement in the
form attached hereto as Exhibit B (the “BCA”; terms used but not defined in this
Agreement shall have the meanings ascribed to them in the BCA), which provides,
among other things, that, upon the terms and subject to the conditions thereof,
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company surviving the Merger as a wholly owned subsidiary of GigCapital2; and

WHEREAS, as of the date hereof, each Stockholder owns of record the number of
shares of Company Common Stock as set forth opposite such Stockholder’s name
on Exhibit A hereto (all such shares of Company Common Stock and any shares of
Company Common Stock of which ownership of record or the power to vote is
hereafter acquired by the Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Agreement to Vote. Each Stockholder, by this Agreement, with respect to such
Stockholder’s Shares, severally and not jointly, hereby agrees to vote, at any
meeting of the stockholders of the Company, and in any action by written consent
of the stockholders of the Company (which written consent shall be delivered
promptly, and in any event within twenty four (24) hours, after the Company
requests such delivery), all of such Stockholder’s Shares held by such
Stockholder at such time (a) in favor of the approval and adoption of the BCA
and approval of the Merger and all other transactions contemplated by the BCA
and (b) against any action, agreement or transaction or proposal that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the BCA or that would reasonably be
expected to result in the failure of the Merger from being consummated. Each
Stockholder acknowledges receipt and review of a copy of the BCA.

2. Termination of Stockholders Agreement, Related Agreements. Each Stockholder,
by this Agreement, with respect to such Stockholder’s Shares, severally and not
jointly, hereby terminates, subject to and effective immediately prior to the
Closing under the BCA (provided that all Terminating Rights (as defined below)
between the Company or any of its subsidiaries and any other holder of Company
capital stock shall also terminate at such time), that certain (a) Stockholders
Agreement, dated as of October 26, 2020, by and among the Company and the
stockholders of the Company named therein (the “Stockholders Agreement”) and
(b) if applicable to Stockholder, any rights under any letter agreement
providing for redemption rights, put rights, purchase rights or other similar
rights not generally available to stockholders of the Company (the “Terminating
Rights”) between Stockholder and the Company, but excluding, for the avoidance
of doubt, any rights such Stockholder may have that relate to any commercial or
employment agreements or arrangements between such Stockholder and the Company
or any subsidiary, which shall survive in accordance with their terms.

3. Transfer of Shares. Each Stockholder severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Shares or otherwise agree to do any of the foregoing, except for a sale,
assignment or transfer pursuant to the BCA or to another stockholder of the
Company that is a party to this Agreement and bound by the terms and obligations
hereof, (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement or (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any Shares; provided, that the foregoing shall not
prohibit the transfer of the Shares to an affiliate of Stockholder, but only if
such affiliate of such Stockholder shall execute this Agreement or a joinder
agreeing to become a party to this Agreement.



--------------------------------------------------------------------------------

4. No Solicitation of Transactions. Each of the Stockholders severally and not
jointly, agrees not to directly or indirectly, through any officer, director,
representative, agent or otherwise, (a) solicit, initiate or knowingly encourage
(including by furnishing information) the submission of, or participate in any
discussions or negotiations regarding, any transaction in violation of the BCA
or (b) participate in any discussions or negotiations regarding, or furnish to
any person or other entity or “group” within the meaning of Section 13(d) of the
Exchange Act, any information with the intent to, or otherwise cooperate in any
way with respect to, or knowingly assist, participate in, facilitate or
encourage, any unsolicited proposal that constitutes, or may reasonably be
expected to lead to, an Alternative Transaction in violation of the BCA. Each
Stockholder shall, and shall direct its representatives and agents to,
immediately cease and cause to be terminated any discussions or negotiations
with any parties that may be ongoing with respect to any Alternative Transaction
(other than the transactions contemplated by the BCA) to the extent required by
the BCA. If any Stockholder receives any inquiry or proposal with respect to an
Alternative Transaction, then such Stockholder shall promptly (and in no event
later than twenty-four (24) hours after such Stockholder become aware of such
inquiry or proposal) notify such person in writing that the Company is subject
to an exclusivity agreement with respect to the sale of the Company that
prohibits such Stockholder from considering such inquiry or proposal.

5. Representations and Warranties. Each Stockholder severally and not jointly,
represents and warrants to GigCapital2 as follows:

(a) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
statute, law, ordinance, regulation, rule, code, executive order, injunction,
judgment, decree or other order applicable to such Stockholder, (ii) require any
consent, approval or authorization of, declaration, filing or registration with,
or notice to, any person or entity, (iii) result in the creation of any
encumbrance on any Shares (other than under this Agreement, the BCA and the
agreements contemplated by the BCA) or (iv) if such Stockholder is an entity,
conflict with or result in a breach of or constitute a default under any
provision of such Stockholder’s governing documents.

(b) As of the date of this Agreement, such Stockholder owns exclusively of
record and has good and valid title to the Shares set forth opposite the
Stockholder’s name on Exhibit A free and clear of any security interest, lien,
claim, pledge, proxy, option, right of first refusal, agreement, voting
restriction, limitation on disposition, charge, adverse claim of ownership or
use or other encumbrance of any kind, other than pursuant to (i) this Agreement,
(ii) applicable securities laws, (iii) the Company’s certificate of
incorporation and bylaws and (iv) the Stockholders Agreement, and as of the date
of this Agreement, such Stockholder has the sole power (as currently in effect)
to vote and right, power and authority to sell, transfer and deliver such
Shares, and such Stockholder does not own, directly or indirectly, any other
Shares.

(c) Such Stockholder has the power, authority and capacity to execute, deliver
and perform this Agreement and that this Agreement has been duly authorized,
executed and delivered by such Stockholder.

6. Termination. This Agreement and the obligations of the Stockholders under
this Agreement shall automatically terminate upon the earliest of (a) the
Effective Time; (b) the termination of the BCA in accordance with its terms and
(c) the effective date of a written agreement of the parties hereto terminating
this Agreement. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided that nothing
in this Section 6 shall relieve any party of liability for any willful material
breach of this Agreement occurring prior to termination. The representations and
warranties contained in this Agreement and in any certificate or other writing
delivered pursuant hereto shall not survive the Closing or the termination of
this Agreement.

7. Miscellaneous.

(a) Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

 

2



--------------------------------------------------------------------------------

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 7(b)):

If to GigCapital2, to it at:

GigCapital2, Inc.

1731 Embarcadero Rd., Suite 200

Palo Alto, CA 94303

Attention:     Dr. Raluca Dinu, Chief Executive Officer

                     Dr. Avi Katz, Chairman of the Board

Email:           raluca@gigcapitalglobal.com; avi@gigcapitalglobal.com

with a copy to:

DLA Piper LLP (US)

555 Mission Street

Suite 2400

San Francisco, CA 94105

Attention:     Jeffrey Selman; John Maselli

Email:           jeffrey.selman@us.dlapiper.com; john.maselli@us.dlapiper.com

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(d) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by any party
without the prior express written consent of the other parties hereto.

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto (and GigCapital2’s permitted assigns), and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. No Stockholder shall be liable for the breach by any other
Stockholder of this Agreement.

(f) The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

3



--------------------------------------------------------------------------------

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(i) At the request of GigCapital2, in the case of any Stockholder, or at the
request of the Stockholders, in the case of GigCapital2, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take such further action
as may be reasonably necessary to consummate the transactions contemplated by
this Agreement.

(j) This Agreement shall not be effective or binding upon any Stockholder until
after such time as the BCA is executed and delivered by the Company, GigCapital2
and Merger Sub.

(k) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 7(k).

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GIGCAPITAL2, INC. By  

/s/ Dr. Raluca Dinu

Name:   Dr. Raluca Dinu Title:   President and Chief Executive Officer

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CHIRINJEEV KATHURIA By:  

/s/ Chirinjeev Kathuria

Name:   Chirinjeev Kathuria

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MARIYA PYLYPIV By:  

/s/ Mariya Pylypiv

Name:   Mariya Pylypiv

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ALFONSO W. GATMAITAN By:  

/s/ Alfonso W. Gatmaitan

Name:   Alfonso W. Gatmaitan

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REWI ENTERPRISES, LLC By:  

    /s/ Martin S.A. Beck

Name: Martin S.A. Beck Title:   Manager

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RAMESH BALAKRISHNAN By:  

/s/ Ramesh Balakrishnan

Name:   Ramesh Balakrishnan

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

AM PHYSICIANS LLC By:  

/s/ Dr. Afzar Malik

Name:   Dr. Afzar Malik Title:   President & CEO

Signature Page to Stockholder Support Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Business Combination Agreement

[see attached]